Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-39 are pending.  Claims 1 and 34-39 are independent.
This Application is published as 2020/0020343.
Earliest apparent priority is 21 June 2013.
This Application is a continuation of 15/844,004 issued as U.S. 10,475,455 which is a continuation of 14/977,207 issued as U.S. 9,916,834.  Terminal Disclaimers are required as shown below.

The Drawings (but not the Claims) of the instant Application properly address the objections raised during the prosecution of the parent.

When converting the Claims an application, such as this one, from the European format to the US format please note:  In the European format, the material included in parentheses inside the claims could provide crucial information which is lost when these parentheses are removed for conversion to the US format.  In that case, take care to include the lost information back into the language of the claim in a narrative form.  
For example, the limitation of Claim 1 was:  “detecting (S206) a tonal component of a spectrum of an audio signal based on a peak (502) that exists in the spectra of frames (m-1,m-2) preceding a replacement frame (m).”  The US version has become: “detecting a tonal component of a spectrum of an audio signal based on a peak that 
This is the equivalent EPO claim: 

    PNG
    media_image1.png
    332
    659
    media_image1.png
    Greyscale

As mentioned below in the rejection of Claim 1, the body of the instant Application distinguishes the reference Wu with the rationale that Wu uses at least 3 previous frames whereas the Claim (before being conformed to US format) uses frames m-1 and m-2.  Yet, m-1 and m-2 have been removed from the current language of the Claim.  To distinguish Wu, under that particular rationale, the Claim has to specify that it uses only m-1 and m-2 and nothing else.  As is the Claim says “spectra of frames preceding a replacement frame” without saying how many of these or how far back they may be.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the various office actions of the foreign patent offices that are mentioned in the IDS and were not enclosed and have been crossed out because no corresponding copy was file.---  Some are available from Global Dossier but not all.
Claim Objections
Claim 1 is objected to because of informalities that may be addressed with the following suggested amendments:
1. A method for obtaining spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in [[the]] spectra of frames preceding a replacement frame; 
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and 
for [[the]] a non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.

Claims 34-39 include language similar to Claim 1 and are objected to under similar rationale.

Claim 12 is objected to because of informalities that may be addressed with the following suggested amendments:
12. The method of claim [[6]] 7, wherein the predefined number of coefficients around the peak is set prior to detecting the tonal component. 
“Predefined number” has no antecedent basis in Claim 6.  It appears first in Claim 7.

Claims 25-26 refer to “the fundamental frequency” which has no antecedent basis in these Claims or the Claims from which they depend.

Claim 33 is objected to because of informalities that may be addressed with the following suggested amendments: 
33. The method of claim 1, wherein a non-predicted spectrum coefficient is generated using a noise generating method, [[e.g.]] the noise generating method including sign scrambling, or using a predefined spectrum coefficient from a memory, [[e.g.]] the memory including  a look-up table. 

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 (except for those not mapped in the table below) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9916834 as shown below. The claims are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 9916834
1. A method for acquiring spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
1. A method for acquiring spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; 
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and 
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; 

for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.
for the non-tonal component of the spectrum, selecting the non-tonal component from the list consisting of a non-predicted spectrum coefficient for the replacement frame and a corresponding spectrum coefficient of a frame preceding the replacement frame, 


2. The method of claim 1, 
wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on 
a magnitude of the complex spectrum of a frame preceding the replacement frame and a predicted phase of the complex spectrum of the replacement frame, and
1… wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame are predicted based on 
magnitudes of the complex spectrum of the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, 

the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of a frame preceding the replacement frame and a phase shift between the frames preceding the replacement frame.
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a phase shift between the last frame and the second last frame preceding the replacement frame, 


3. The method of claim 2, 
wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on 
the magnitude of the complex spectrum of the second last frame preceding the replacement frame and 
the predicted phase of the complex spectrum of the replacement frame, and
and the phase of the complex spectrum of the last frame preceding the replacement frame is determined based on 

the magnitude of the complex spectrum of the second last frame preceding the replacement frame,
the phase of the complex spectrum of the replacement frame is predicted based on 
the complex spectrum of the second last frame preceding the replacement frame.



the phase of the complex spectrum of the second last frame preceding the replacement frame, 

the phase shift between the last frame and the second last frame preceding the replacement frame and the real spectrum of the last frame.


4. The method of claim 2, 
wherein the phase of the complex spectrum of the replacement frame is predicted based on a phase for each spectrum coefficient at the peak and its surrounding in the frame preceding the replacement frame.
1. …
phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a phase shift between the last frame and the second last frame preceding the replacement frame,
…




5. The method of claim 2, wherein the 
phase shift between the frames preceding the replacement frame is equal for each spectrum coefficient at the peak and its surrounding in the respective frames.
No Counterpart


6. The method of claim 1, wherein the tonal component is defined by the peak and its surrounding.
2. The method of claim 1, wherein the tonal component is defined by the peak and its surrounding.




7. The method of claim 1, wherein the surrounding of the peak is defined by a predefined number of coefficients around the peak.
3. The method of claim 1, wherein the surrounding of the peak is defined by a predefined number of coefficients around the peak.




8. The method of claim 1, wherein the surrounding of the peak comprises a first number of coefficients on the left from the peak and a second number of coefficients on the right from the peak.
4. The method of claim 1, wherein the surrounding of the peak comprises a first number of coefficients on the left from the peak and a second number of coefficients on the right from the peak.


9. The method of claim 8, 
wherein the first number of coefficients comprises coefficients between a left foot and the peak plus the coefficient of the left foot, and 
5. The method of claim 4, 
wherein the first number of coefficients comprises coefficients between a left foot and the peak plus the coefficient of the left foot, and 


wherein the second number of coefficients comprises coefficients between a right foot and the peak plus the coefficient of the right foot.
wherein the second number of coefficients comprises coefficients between a right foot and the peak plus the coefficient of the right foot.


10. The method of claim 8, wherein the first number of coefficients on the left from the peak and the second number of coefficients on the right from the peak are equal or different. 
6. The method of claim 4, wherein the first number of coefficients on the left from the peak and the second number of coefficients on the right from the peak are equal.




11. The method of claim 10, wherein the first number of coefficients on the left from the peak is three and the second number of coefficients on the right from the peak is three. 
7. The method of claim 6, wherein the first number of coefficients on the left from the peak is three and the second number of coefficients on the right from the peak is three.




12. The method of claim 7, wherein the predefined number of coefficients around the peak is set prior to detecting the tonal component. 
8. The method of claim 3, wherein the predefined number of coefficients around the peak is set prior to detecting the tonal component.


13. The method of claim 1, wherein the size of the surrounding of the peak is adaptive.
9. The method of claim 1, wherein the size of the surrounding of the peak is adaptive.


14. The method of claim 13, wherein the surrounding of the peak is selected such that surroundings around two peaks do not overlap.
10. The method of claim 9, wherein the surrounding of the peak is selected such that surroundings around two peaks do not overlap.


15. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on the magnitude of the complex spectrum of the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, 
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a refined phase shift between the last frame and the second last frame preceding the replacement frame,
the phase of the complex spectrum of the last frame preceding the replacement frame is determined based on the magnitude of the complex spectrum of the second last frame preceding the replacement frame, the phase of the complex spectrum of the second last frame preceding the replacement frame, the phase shift between the last frame and the second last frame preceding the replacement frame and the real spectrum of the last frame, and






the refined phase shift is determined based on the phase of the complex spectrum of the last frame preceding the replacement frame and the phase of the complex spectrum of the second last frame preceding the replacement frame.
1 ….
wherein 
the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame are predicted based on magnitudes of the complex spectrum of the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, 
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a phase shift between the last frame and the second last frame preceding the replacement frame, and 
the phase of the complex spectrum of the last frame preceding the replacement frame is determined based on the magnitude of the complex spectrum of the second last frame preceding the replacement frame, the phase of the complex spectrum of the second last frame preceding the replacement frame, the phase shift between the last frame and the second last frame preceding the replacement frame and the real spectrum of the last frame.

11. The method of claim 1, 
the phase shift between the last frame and the second last frame preceding the replacement frame is a refined phase shift, and
the refined phase shift is determined based on the phase of the complex spectrum of the last frame preceding the replacement frame and the phase of the complex spectrum of the second last frame preceding the replacement frame.


16. The method of claim 15, wherein the refinement of the phase shift is adaptive based on the number of consecutively lost frames.

12. The method of claim 11, wherein the refinement of the phase shift is adaptive based on the number of consecutively lost frames.


17. The method of claim 16, wherein starting from a third lost frame, a phase shift determined for a peak is used for predicting the spectral coefficients surrounding the peak.
13. The method of claim 12, wherein starting from a third lost frame, a phase shift determined for a peak is used for predicting the spectral coefficients surrounding the peak.


18. The method of claim 17, wherein for predicting the spectral coefficients in a second lost frame, 
a phase shift determined for the peak is used for predicting the spectral coefficients for the surrounding spectral coefficients when the phase shift in the last frame preceding the replacement frame is equal or below a predefined threshold, and
 a phase shift determined for the respective surrounding spectral coefficients is used for predicting the spectral coefficients of the surrounding spectral coefficients when the phase shift in the last frame preceding the replacement frame is above the predefined threshold.
14. The method of claim 13, wherein for predicting the spectral coefficients in a second lost frame, 
a phase shift determined for the peak is used for predicting the spectral coefficients for the surrounding spectral coefficients when the phase shift in the last frame preceding the replacement frame is at most equal to a predefined threshold, and 
a phase shift determined for the respective surrounding spectral coefficients is used for predicting the spectral coefficients of the surrounding spectral coefficients when the phase shift in the last frame preceding the replacement frame is above the predefined threshold.
19. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on a refined magnitude of the complex spectrum of the last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, and 
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the second last frame preceding the replacement frame and twice the phase shift between the last frame and the second last frame preceding the replacement frame.
1….
wherein 
the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame are predicted based on magnitudes of the complex spectrum of the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, 
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a phase shift between the last frame and the second last frame preceding the replacement frame, and 
….
20. The method of claim 19, wherein 
the refined magnitude of the complex spectrum of the last frame preceding the replacement frame is determined based on 
a real spectrum coefficient of the real spectrum of the last frame preceding the replacement frame, 
the phase of the complex spectrum of the second last frame preceding the replacement frame and the phase shift between the last frame and the second last frame preceding the replacement frame.

21. The method of claim 19 or 20, wherein the refined magnitude of the complex spectrum of the last frame preceding the replacement frame is limited by the magnitude of the complex spectrum of the second last frame preceding the replacement frame.

22. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on the magnitude of the complex spectrum of an intermediate frame between the last frame and the second last frame preceding the replacement frame and 
the predicted phase of the complex spectrum of the replacement frame.

23. The method of claim 22, wherein 
the phase of the complex spectrum of the replacement frame is predicted based on 
the phase of the complex spectrum of the intermediate frame preceding the replacement frame and 
a phase shift between intermediate frames preceding the replacement frame, or 
the phase of the complex spectrum of the replacement frame is predicted based on 
the phase of the complex spectrum of the last frame preceding the replacement frame and 
a refined phase shift between intermediate frames preceding the replacement frame, 
the refined phase shift being determined based on 
the phase of the complex spectrum of the last frame preceding the replacement frame and 
the phase of the complex spectrum of the intermediate frame preceding the replacement frame.

24. The method of claim 1, wherein detecting a tonal component of the spectrum of the audio signal comprises:
searching peaks in the spectrum of the last frame preceding the replacement frame based on one or more predefined thresholds; 
15. The method of claim 1, wherein detecting a tonal component of the spectrum of the audio signal comprises: 
searching peaks in the spectrum of the last frame preceding the replacement frame based on at least one predefined threshold; 
adapting the one or more thresholds; and 
adapting the at least one threshold; and 
searching peaks in the spectrum of the second last frame preceding the replacement frame based on one or more adapted thresholds.
searching peaks in the spectrum of the second last frame preceding the replacement frame based on the at least one adapted thresholds.


25. The method of claim 24, wherein adapting the one or more thresholds comprises setting the one or more thresholds for searching a peak in the second last frame preceding the replacement frame in a region around a peak found in the last frame preceding the replacement frame based on the spectrum and a spectrum envelope of the last frame preceding the replacement frame, or based on the fundamental frequency.
16. The method of claim 15, wherein adapting the at least one threshold comprises setting the at least one threshold for searching a peak in the second last frame preceding the replacement frame in a region around a peak found in the last frame preceding the replacement frame based on the spectrum and a spectrum envelope of the last frame preceding the replacement frame, or based on a fundamental frequency calculated from a pitch lag between frames of the audio signal.


26. The method of claim 25, wherein the fundamental frequency is for the signal including the last frame preceding the replacement frame and the look-ahead of the last frame preceding the replacement frame.
17. The method of claim 16, wherein the fundamental frequency is for the signal comprising the last frame preceding the replacement frame and the look-ahead of the last frame preceding the replacement frame.


27. The method of claim 26, wherein the look-ahead of the last frame preceding the replacement frame is calculated on the encoder side using the look-ahead.
18. The method of claim 17, wherein the look-ahead of the last frame preceding the replacement frame is calculated on the encoder side using the look-ahead.


28. The method of claim 24, wherein adapting the one or more thresholds comprises setting the one or more thresholds for searching a peak in the second last frame preceding the replacement frame in a region not around a peak found in the last frame preceding the replacement frame to a predefined threshold value.
19. The method of claim 15, wherein adapting the at least one threshold comprises setting the at least one threshold for searching a peak in the second last frame preceding the replacement frame in a region not around a peak found in the last frame preceding the replacement frame to a predefined threshold value.


29. The method of claim 1, comprising: determining for the replacement frame whether to apply a time domain concealment or a frequency domain concealment using the prediction of spectrum coefficients for tonal components of the audio signal.
20. The method of claim 1, comprising: determining for the replacement frame whether to apply a time domain concealment or a frequency domain concealment using the prediction of spectrum coefficients for tonal components of the audio signal.


30. The method of claim 29, wherein the frequency domain concealment is applied in case the last frame preceding the replacement frame and the second last frame preceding the replacement frame have a constant pitch, or an analysis of one or more frames preceding the replacement frame indicates that a number of tonal components in the signal exceeds a predefined threshold.
21. The method of claim 20, wherein the frequency domain concealment is applied in case the last frame preceding the replacement frame and the second last frame preceding the replacement frame comprise a constant pitch, or an analysis of the at least one frame preceding the replacement frame indicates that a number of tonal components in the signal exceeds a predefined threshold.


31. The method of claim 1, wherein the frames of the audio signal are coded using MDCT.
22. The method of claim 1, wherein the frames of the audio signal are coded using MDCT.


32. The method of claim 1, wherein a replacement frame comprises a frame that cannot be processed at an audio signal receiver, e.g. due to an error in the received data, or a frame that was lost during transmission to the audio signal receiver, or a frame not received in time at the audio signal receiver. 
23. The method of claim 1, wherein a replacement frame comprises a frame that cannot be processed at an audio signal receiver, due to an error in the received data, or a frame that was lost during transmission to the audio signal receiver, or a frame not received in time at the audio signal receiver.


33. The method of claim 1, wherein a non-predicted spectrum coefficient is generated using a noise generating method, e.g. sign scrambling, or using a predefined spectrum coefficient from a memory, e.g. a look-up table.
24. The method of claim 1, wherein a non-predicted spectrum coefficient is generated using a noise generating method, the noise generating method including sign scrambling, or using a predefined spectrum coefficient from a memory, the memory including a look-up table.


34. A non-transitory computer program product comprising a computer readable medium storing instructions which, when executed on a computer, carry out a method comprising: 

detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.
34. A non-transitory computer program product comprising a computer readable medium storing instructions which, when executed on a computer, carry out the method of claim 25.


35. An apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, the apparatus comprising: 
35. An apparatus for acquiring spectrum coefficients for a replacement frame of an audio signal, the apparatus comprising: 
a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and 
a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and 
a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; 
a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; 
wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used, 

the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame are predicted based on magnitudes of the complex spectrum of the last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, and 
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the second last frame preceding the replacement frame and twice the phase shift between the last frame and the second last frame preceding the replacement frame.


36. An apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, the apparatus being configured to operate according to a method comprising: 

detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.
36. An apparatus for acquiring spectrum coefficients for a replacement frame of an audio signal, the apparatus being configured to operate according to the method of claim 25. 


37. An audio decoder, comprising 
an apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, the apparatus comprising: 

a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
37. An audio decoder, comprising an apparatus of claim 35. 


38. An audio receiver, comprising 
an audio decoder 
including an apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, wherein the apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal comprises a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
38. An audio receiver, comprising an audio decoder of claim 37. 


39. A system for transmitting audio signals, the system comprising: 
an encoder configured to generate coded audio signal; and 
a decoder configured to receive the coded audio signal, and to decode the coded audio signal, 

the decoder including an apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, wherein the apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal comprises a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
39. A system for transmitting audio signals, the system comprising: 
an encoder configured to generate coded audio signal; and 
a decoder according to claim 37 configured to receive the coded audio signal, and to decode the coded audio signal.






Claims 1-39 (except for those not mapped in the table below) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9916834 as shown below. The claims are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10,475,455
1. A method for acquiring spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
1. A method for acquiring spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of a last frame m-1 preceding a replacement frame m and a second to last frame m-2 preceding the replacement frame m; 
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and 
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame m; and 
for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.
for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame m or a corresponding spectrum coefficient of a frame preceding the replacement frame m.


2. The method of claim 1, 
wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on 
a magnitude of the complex spectrum of a frame preceding the replacement frame and a predicted phase of the complex spectrum of the replacement frame, and

the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of a frame preceding the replacement frame and a phase shift between the frames preceding the replacement frame.
2. The method of claim 1, 
wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame m are predicted based on 
a magnitude of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a predicted phase of the complex spectrum of the replacement frame m, and 
the phase of the complex spectrum of the replacement frame m is predicted based on the phase of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a phase shift between the last frame m-1 and the second to last frame m-2 preceding the replacement frame m.


3. The method of claim 2, 
wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on 
the magnitude of the complex spectrum of the second last frame preceding the replacement frame and 
the predicted phase of the complex spectrum of the replacement frame, and
the phase of the complex spectrum of the replacement frame is predicted based on 
the complex spectrum of the second last frame preceding the replacement frame.
3. The method of claim 2, 
wherein 








the phase of the complex spectrum of the replacement frame m is predicted based on 
a phase for each spectrum coefficient at the peak and its surrounding in the second to last frame m-2 preceding the replacement frame m.


4. The method of claim 2, 
wherein 







the phase of the complex spectrum of the replacement frame is predicted based on a phase for each spectrum coefficient at the peak and its surrounding in the frame preceding the replacement frame.
2. The method of claim 1, 
wherein the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on a magnitude of the complex spectrum of a frame preceding the replacement frame and a predicted phase of the complex spectrum of the replacement frame, and 
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of a frame preceding the replacement frame and a phase shift between the frames preceding the replacement frame.




5. The method of claim 2, wherein the 
phase shift between the frames preceding the replacement frame is equal for each spectrum coefficient at the peak and its surrounding in the respective frames.
4. The method of claim 2, wherein 

the phase shift between the last frame m-1 and the second to last frame m-2 preceding the replacement frame m is equal for each spectrum coefficient at the peak and its surrounding in the respective frames.


6. The method of claim 1, wherein the tonal component is defined by the peak and its surrounding.
5. The method of claim 1, wherein the tonal component is defined by the peak and its surrounding.




7. The method of claim 1, wherein the surrounding of the peak is defined by a predefined number of coefficients around the peak.
6. The method of claim 1, wherein the surrounding of the peak is defined by a predefined number of coefficients around the peak.




8. The method of claim 1, wherein the surrounding of the peak comprises a first number of coefficients on the left from the peak and a second number of coefficients on the right from the peak.
7. The method of claim 1, wherein the surrounding of the peak comprises a first number of coefficients on the left from the peak and a second number of coefficients on the right from the peak.


9. The method of claim 8, 
wherein the first number of coefficients comprises coefficients between a left foot and the peak plus the coefficient of the left foot, and 
wherein the second number of coefficients comprises coefficients between a right foot and the peak plus the coefficient of the right foot.
8. The method of claim 7, wherein the first number of coefficients comprises coefficients between a left foot and the peak plus the coefficient of the left foot, and 
wherein the second number of coefficients comprises coefficients between a right foot and the peak plus the coefficient of the right foot.




10. The method of claim 8, wherein the first number of coefficients on the left from the peak and the second number of coefficients on the right from the peak are equal or different. 
9. The method of claim 7, wherein the first number of coefficients on the left from the peak and the second number of coefficients on the right from the peak are equal or different.




11. The method of claim 10, wherein the first number of coefficients on the left from the peak is three and the second number of coefficients on the right from the peak is three. 
10. The method of claim 9, wherein the first number of coefficients on the left from the peak is three and the second number of coefficients on the right from the peak is three.




12. The method of claim 7, wherein the predefined number of coefficients around the peak is set prior to detecting the tonal component. 
11. The method of claim 6, wherein the predefined number of coefficients around the peak is set prior to detecting the tonal component.


13. The method of claim 1, wherein the size of the surrounding of the peak is adaptive.
12. The method of claim 1, wherein the size of the surrounding of the peak is adaptive.


14. The method of claim 13, wherein the surrounding of the peak is selected such that surroundings around two peaks do not overlap.
13. The method of claim 12, wherein the surrounding of the peak is selected such that surroundings around two peaks do not overlap.


15. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on the magnitude of the complex spectrum of the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, 
14. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame m is predicted based on the magnitude of the complex spectrum of an intermediate frame between the last frame m-1 and the second to last frame m-2 preceding the replacement frame m and the predicted phase of the complex spectrum of the replacement frame m.


the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a refined phase shift between the last frame and the second last frame preceding the replacement frame, 
the phase of the complex spectrum of the last frame preceding the replacement frame is determined based on the magnitude of the complex spectrum of the second last frame preceding the replacement frame, the phase of the complex spectrum of the second last frame preceding the replacement frame, the phase shift between the last frame and the second last frame preceding the replacement frame and the real spectrum of the last frame, and
the refined phase shift is determined based on the phase of the complex spectrum of the last frame preceding the replacement frame and the phase of the complex spectrum of the second last frame preceding the replacement frame.
15. The method of claim 14, wherein 
the phase of the complex spectrum of the replacement frame m is predicted based on the phase of the complex spectrum of the intermediate frame preceding the replacement frame m and a phase shift between intermediate frames preceding the replacement frame m, or 
the phase of the complex spectrum of the replacement frame m is predicted based on the phase of the complex spectrum of the last frame m-1 preceding the replacement frame m and a refined phase shift between intermediate frames preceding the replacement frame m, 





the refined phase shift being determined based on the phase of the complex spectrum of the last frame m-1 preceding the replacement frame m and the phase of the complex spectrum of the intermediate frame preceding the replacement frame m.


16. The method of claim 15, wherein the refinement of the phase shift is adaptive based on the number of consecutively lost frames.

No Counterpart


17. The method of claim 16, wherein starting from a third lost frame, a phase shift determined for a peak is used for predicting the spectral coefficients surrounding the peak.
No Counterpart




18. The method of claim 17, wherein for predicting the spectral coefficients in a second lost frame, 
a phase shift determined for the peak is used for predicting the spectral coefficients for the surrounding spectral coefficients when the phase shift in the last frame preceding the replacement frame is equal or below a predefined threshold, and
 a phase shift determined for the respective surrounding spectral coefficients is used for predicting the spectral coefficients of the surrounding spectral coefficients when the phase shift in the last frame preceding the replacement frame is above the predefined threshold.
No Counterpart
19. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on a refined magnitude of the complex spectrum of the last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, and 

the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the second last frame preceding the replacement frame and twice the phase shift between the last frame and the second last frame preceding the replacement frame.
2. The method of claim 1, 
wherein 
the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame m are predicted based on a magnitude of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a predicted phase of the complex spectrum of the replacement frame m, and 
the phase of the complex spectrum of the replacement frame m is predicted based on the phase of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a phase shift between the last frame m-1 and the second to last frame m-2 preceding the replacement frame m.
20. The method of claim 19, wherein 
the refined magnitude of the complex spectrum of the last frame preceding the replacement frame is determined based on 
a real spectrum coefficient of the real spectrum of the last frame preceding the replacement frame, 
the phase of the complex spectrum of the second last frame preceding the replacement frame and 
the phase shift between the last frame and the second last frame preceding the replacement frame.
No Counterpart
21. The method of claim 19 or 20, wherein the refined magnitude of the complex spectrum of the last frame preceding the replacement frame is limited by the magnitude of the complex spectrum of the second last frame preceding the replacement frame.
No Counterpart
22. The method of claim 2, wherein 
the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on 
the magnitude of the complex spectrum of an intermediate frame between the last frame and the second last frame preceding the replacement frame and 




the predicted phase of the complex spectrum of the replacement frame.
2. The method of claim 1, 
wherein 
the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame m are predicted based on 
a magnitude of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a predicted phase of the complex spectrum of the replacement frame m, and 
the phase of the complex spectrum of the replacement frame m is predicted based on 
the phase of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a phase shift between the last frame m-1 and the second to last frame m-2 preceding the replacement frame m.
23. The method of claim 22, wherein 

the phase of the complex spectrum of the replacement frame is predicted based on 
the phase of the complex spectrum of the intermediate frame preceding the replacement frame and a phase shift between intermediate frames preceding the replacement frame, or 

the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a refined phase shift between intermediate frames preceding the replacement frame, 
the refined phase shift being determined based on the phase of the complex spectrum of the last frame preceding the replacement frame and the phase of the complex spectrum of the intermediate frame preceding the replacement frame.
2. The method of claim 1, 
wherein 
…
the phase of the complex spectrum of the replacement frame m is predicted based on 
the phase of the complex spectrum of the second to last frame m-2 preceding the replacement frame m and a phase shift between the last frame m-1 and the second to last frame m-2 preceding the replacement frame m.


24. The method of claim 1, wherein detecting a tonal component of the spectrum of the audio signal comprises:
searching peaks in the spectrum of the last frame preceding the replacement frame based on one or more predefined thresholds; 
adapting the one or more thresholds; and
searching peaks in the spectrum of the second last frame preceding the replacement frame based on one or more adapted thresholds.
16. The method of claim 1, wherein detecting a tonal component of the spectrum of the audio signal comprises: 
searching peaks in the spectrum of the last frame m-1 preceding the replacement frame m based on one or more predefined thresholds; 
adapting the one or more thresholds; and 
searching peaks in the spectrum of the second to last frame m-2 preceding the replacement frame m based on one or more adapted thresholds.


25. The method of claim 24, wherein adapting the one or more thresholds comprises setting the one or more thresholds for searching a peak in the second last frame preceding the replacement frame in a region around a peak found in the last frame preceding the replacement frame based on the spectrum and 
a spectrum envelope of the last frame preceding the replacement frame, or based on the fundamental frequency.
17. The method of claim 16, wherein adapting the one or more thresholds comprises setting the one or more thresholds for searching a peak in the second to last frame m-2 preceding the replacement frame min a region around a peak found in the last frame m-1 preceding the replacement frame m based on the spectrum and 
a spectrum envelope of the last frame m-1 preceding the replacement frame m, or based on a fundamental frequency calculated form a pitch lag between frames for the audio signal.


26. The method of claim 25, wherein the fundamental frequency is for the signal including the last frame preceding the replacement frame and the look-ahead of the last frame preceding the replacement frame.
18. The method of claim 17, wherein the fundamental frequency is for the signal comprising the last frame m-1 preceding the replacement frame m and the look-ahead of the last frame m-1 preceding the replacement frame m.


27. The method of claim 26, wherein the look-ahead of the last frame preceding the replacement frame is calculated on the encoder side using the look-ahead.
19. The method of claim 18, wherein the look-ahead of the last frame m-1 preceding the replacement frame is calculated on the encoder side using the look-ahead.


28. The method of claim 24, wherein adapting the one or more thresholds comprises setting the one or more thresholds for searching a peak in the second last frame preceding the replacement frame in a region not around a peak found in the last frame preceding the replacement frame to a predefined threshold value.
20. The method of claim 16, wherein adapting the one or more thresholds comprises setting the one or more thresholds for searching a peak in the second to last frame m-2 preceding the replacement frame m in a region not around a peak found in the last frame m-1 preceding the replacement frame m to a predefined threshold value.


29. The method of claim 1, comprising: determining for the replacement frame whether to apply a time domain concealment or a frequency domain concealment using the prediction of spectrum coefficients for tonal components of the audio signal.
21. The method of claim 1, comprising: determining for the replacement frame m whether to apply a time domain concealment or a frequency domain concealment using the prediction of spectrum coefficients for tonal components of the audio signal


30. The method of claim 29, wherein the frequency domain concealment is applied in case the last frame preceding the replacement frame and the second last frame preceding the replacement frame have a constant pitch, or an analysis of one or more frames preceding the replacement frame indicates that a number of tonal components in the signal exceeds a predefined threshold.
22. The method of claim 21, wherein the frequency domain concealment is applied in case the last frame m-1 preceding the replacement frame m and the second to last frame m-1 preceding the replacement frame m comprise a constant pitch, or an analysis of one or more frames preceding the replacement frame m indicates that a number of tonal components in the signal exceeds a predefined threshold.


31. The method of claim 1, wherein the frames of the audio signal are coded using MDCT.
23. The method of claim 1, wherein the frames of the audio signal are coded using MDCT.


32. The method of claim 1, wherein a replacement frame comprises a frame that cannot be processed at an audio signal receiver, e.g. due to an error in the received data, or a frame that was lost during transmission to the audio signal receiver, or a frame not received in time at the audio signal receiver. 
24. The method of claim 1, wherein a replacement frame m comprises a frame that cannot be processed at an audio signal receiver due to an error in the received data, or a frame that was lost during transmission to the audio signal receiver, or a frame not received in time at the audio signal receiver.


33. The method of claim 1, wherein a non-predicted spectrum coefficient is generated using a noise generating method, e.g. sign scrambling, or using a predefined spectrum coefficient from a memory, e.g. a look-up table.
25. The method of claim 1, wherein a non-predicted spectrum coefficient is generated using a noise generating method, the noise generating method including sign scrambling, or using a predefined spectrum coefficient from a memory, the memory including a look-up table.


34. A non-transitory computer program product comprising a computer readable medium storing instructions which, when executed on a computer, carry out a method comprising: 

detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.
26. A non-transitory computer program product comprising a computer readable medium storing instructions which, when executed on a computer, carry out the method of claim 1.


35. An apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, the apparatus comprising: 
a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and


a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame;
wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
27. An apparatus for acquiring spectrum coefficients for a replacement frame m of an audio signal, the apparatus comprising: 
a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of a last frame m-1 preceding a replacement frame m and a second to last frame m-2 preceding the replacement frame m; and 
a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame m; 
wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame m or a corresponding spectrum coefficient of a frame preceding the replacement frame m is used.


36. An apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, the apparatus being configured to operate according to a method comprising: 

detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.
28. An apparatus for acquiring spectrum coefficients for a replacement frame m of an audio signal, the apparatus being configured to operate according to the method of claim 1.


37. An audio decoder, comprising 
an apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, the apparatus comprising: 

a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
29. An audio decoder, comprising an apparatus of claim 27.


38. An audio receiver, comprising 
an audio decoder 
including an apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, wherein the apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal comprises a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
30. An audio receiver, comprising an audio decoder of claim 29.


39. A system for transmitting audio signals, the system comprising: 
an encoder configured to generate coded audio signal; and 
a decoder configured to receive the coded audio signal, and to decode the coded audio signal, 

the decoder including an apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal, wherein the apparatus for obtaining spectrum coefficients for a replacement frame of an audio signal comprises a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; wherein for the non-tonal component of the spectrum a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame is used.
31. A system for transmitting audio signals, the system comprising: 
an encoder configured to generate coded audio signal; and 
a decoder according to claim 29 configured to receive the coded audio signal, and to decode the coded audio signal.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has a number of antecedent basis issues, i.e. “spectra” and “non-tonal” have not been defined before being references as “the spectra” or “the non-tonal.”
Additionally, “its surrounding” is not clear.  Define it with particularity, for example, “for the tonal component of the spectrum, predicting spectrum coefficients for the peak and [[its]] surrounding the peak in the spectrum of the replacement frame, wherein the surrounding of the peak is represented by a predefined number of spectral coefficients neighboring the peak.” 
See:
[0170] All spectrum coefficients belonging to the found peaks and their surroundings belong to the set that is denoted as K. For example, in FIG. 5 the peak 502 was identified as a peak representing a tonal component. The surrounding of the peak 502 may be represented by a predefined number of neighboring spectral coefficients, for example by the spectral coefficients between the left foot 508 and the right foot 510 plus the coefficients of the feet 508, 510.
[0171] In accordance with embodiments, the surrounding of the peak is defined by a predefined number of coefficients around the peak 502….
[0173] In accordance with embodiments, the size of the surrounding of the peak is adaptive. The surroundings of the peaks identified as representing a tonal component may be modified such that the surroundings around two peaks don't overlap. In accordance with embodiments, a peak is usually considered only with its surrounding and they together define a tonal component.

See also the definition of “tonal” from the published Application:  “[0009] … tonal components are determined as a predetermined fixed number of spectral coefficients with the highest magnitudes. This approach selects n spectral coefficients with the highest magnitudes as the tonal components.”  It is also suggested that the definition of “tonal” is also included in the Claim.  

1. A method for obtaining spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; 
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and 
for the non-tonal component of the spectrum, using a non-predicted spectrum coefficient for the replacement frame or a corresponding spectrum coefficient of a frame preceding the replacement frame.

The remaining Claims are either dependent Claims that inherit the indefiniteness and do not include clarifying language or are independent Claims including similar limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10, 12, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. 2012/009659).
Regarding Claim 1, Wu teaches:
1. A method for acquiring spectrum coefficients for a replacement frame of an audio signal, the method comprising: 
detecting a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; [Wu first finds out if the current frame which is the lost frame is a multiple-harmonic frame or not.  Multiple-harmonic means tonal.  Spectrum flatness of the previous frames is used for making this determination and spectrum flatness is based on the amplitudes/peaks of the spectral components of the previous frames.  Figure 2, “Judging whether the current frame is a multiple-harmonic frame or not?  S1”  For this judgment Wu goes to Figure 3.  "[0053] FIG. 3 is a flowchart for judging the multiple-harmonic frame/non-multiple-harmonic frame in the invention;”  Figure 3 shows the criterion as “Is the spectrum flatness smaller than a threshold?” “[0063] 1a) calculating the spectrum flatness of each frame of the K frames before the currently lost frame, and considering that the frame is mainly composed of multiple-harmonics and is a multiple-harmonic steady state signal frame if the spectrum flatness is smaller than a preset threshold;”  “[0102] the spectrum flatness of the ith frame SFMi is defined as the ratio of the geometric mean to the algorithm mean of the amplitude of the transformation domain signal of the ith frame signal:”  And Figure 4 expressly shows:  “Finding the peak-value frequency set of each frame in the above L1 frames. 3b.”]
for the tonal component of the spectrum, predicting spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; and [Wu, Figure 2 and Figure 4.  “[0052] FIG. 2 is a flowchart of the compensation method for audio frame loss in a MDCT domain in the invention;”  “[0054] FIG. 4 is a flowchart of the compensation method for the frame loss for the multiple-harmonic frame in the invention;”  “[0068] step S3, if it is judged the currently lost frame is a multiple-harmonic frame, getting through estimation the MDCT coefficient value of the currently lost frame by using the no delay multiple-harmonic frame loss compensation algorithm, as shown in FIG. 4, which specifically comprises: [0069] 3a) when the Pth frame is lost, i.e. the currently lost frame is the Pth frame, taking L1 frames before the Pth frame.”  The subsequent steps 3b, 3c, and 3d teach that the spectrum coefficients are obtained for the "peak-value frequency set Sc" which teaches “predicting spectrum coefficients for the peak and its surrounding in the spectrum” of the Claim. “[0115] for each mip-1, judging whether any of mip-1, mip-1                        
                            ±
                        
                    1 (frequencies near the peak-value frequency are added to the peak-value frequency set of the (P-1)th frame, because their power may be also very big) belongs to the sets mp-2, mp-3 simultaneously….” Wu determines the ”peaks”  by different methods, for example a frequency whose power is greater than its neighbors ([0079]) or set of frequencies whose powers exceed a threshold ([0083]).]
for the non-tonal component of the spectrum, selecting the non-tonal component from the list consisting of a non-predicted spectrum coefficient for the replacement frame and a corresponding spectrum coefficient of a frame preceding the replacement frame. [Wu, Figure 2, step S2 shows what happens for the case of non-multiple-harmonic/non-tonal frames.  “[0066] step S2, if it is judged the currently lost frame is a non-multiple-harmonic frame, using the MDCT coefficient values of a plurality of frames before the currently lost frame to calculate the MDCT coefficient value of the currently lost frame for every frequency in the frame; then proceeding to step S4.”]
(Note how the instant Application refers to Wu and distinguishes Wu:  “[0060] Another delay-less frame-loss-concealment in the MDCT domain is described in US Patent Application Publication No. 2012/109659 A1 (C. Guoming, D. Zheng, H. Yuan, J. Li, J. Lu, K. Liu, K. Peng, L. Zhibin, M. Wu and Q. Xiaojun, "Compensator and Compensation Method for Audio Frame Loss in Modified Discrete Cosine Transform Domain," hereinafter "the '659 Publication". In the '659 Publication, it is first determined if the lost Pth frame is a multiple-harmonic frame. The lost Pth frame is a multiple-harmonic frame if more than K0 frames among K frames before the Pth frame have a spectrum flatness smaller than a threshold value. If the lost Pth frame is a multiple-harmonic frame then (P-K)th to (P-2)nd frames in the MDCT-MDST domain are used to predict the lost Pth frame. A spectral coefficient is a peak if its power spectrum is bigger than the two adjacent power spectrum coefficients….”  “[0086] In the '659 Publication, at least three previous frames are stored in memory, thereby significantly increasing the memory requirements. The decision whether to use tonal concealment may be wrong and a frame with one or more harmonics may be classified as a frame without multiple harmonics. The last received MDCT frame is not directly used to improve the prediction of the lost MDCT spectrum, but just in the search for the tonal components. The number of MDCT coefficients to be concealed for a harmonic is fixed, however, depending on the noise level, it is desirable to have a variable number of MDCT coefficients that constitute one harmonic.”)

Regarding Claim 2, Wu teaches:
2. The method of claim 1, wherein 
the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on a magnitude of the complex spectrum of a frame preceding the replacement frame and a predicted phase of the complex spectrum of the replacement frame, and [Wu, the P-1 frame is used to find the peaks in the spectrum.   “[0007] step a, when a frame currently lost is a Pth frame, obtaining a set of frequencies to be predicted, and for each frequency in the set of frequencies to be predicted, using phases and amplitudes of a plurality of frames before (P-1)th frame in a MDCT-MDST (modified discrete cosine transform-modified discrete sine transform) domain to predict a phase and an amplitude of the Pth frame in the MDCT-MDST domain, using the predicted phase and amplitude of the Pth frame in the MDCT-MDST domain to obtain a MDCT (modified discrete cosine transform) coefficient of the Pth frame at the each frequency, wherein, the (P-1)th frame is the frame before the Pth frame;”  “[0020] The method may be further characterized in that when the L1 frames comprise the (P-1)th frame, the power of each frequency in the (P-1)th frame is calculated in the following way ….”  The coefficients are complex numbers:  "[0013] The method may be further characterized in that when obtaining the set of frequencies to be predicted in the step a, MDCT-MDST-domain complex signals and/or MDCT coefficients of a plurality of frames before the Pth frame are used to obtain a set SC of frequencies to be predicted, or, all frequencies in a frame are directly placed in the set SC of frequencies to be predicted.”  ]
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of a frame preceding the replacement frame and a phase shift between the frames preceding the replacement frame. [Wu, the phase is obtained by either a formula in [0022] that uses the phases of P-2 and P-3 or by a linear extrapolation of the phases of the prior frames.  See [0022] when L2=2 and two prior frames are used and [0023] when L2>2 and more than two prior frames are used.  Either situation applies because this limitation asks for preceding frames and does not specify which preceding frames.]

Regarding Claim 3, Wu teaches:
3. The method of claim 2, wherein 
the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame is predicted based on the magnitude of the complex spectrum of the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame, and [Wu, this limitation refers to the (P-2)th frame.  See [0013-[0017] which teach which frames are used to obtain the peaks and obtaining the frequency set SC of frequencies of the Pth frame that are to be predicted.]
the phase of the complex spectrum of the replacement frame is predicted based on the complex spectrum of the second last frame preceding the replacement frame. [Wu, “[0024] The method may be further characterized in that, in the step a, the set of frequencies to be predicted is obtained by using MDCT-MDST-domain complex signals of the (P-2)th frame and the (P-3)th frame and a MDCT coefficient of the (P-1)th frame; and for each frequency in the frequency set SC, the phase and amplitude of the Pth frame in the MDCT-MDST domain is predicted by using phases and amplitudes of the (P-2)th frame and the (P-3)th frame in the MDCT-MDST domain.”]

Regarding Claim 6, Wu teaches:
6. The method of claim 1, wherein the tonal component is defined by the peak and its surrounding. [Wu, [0115]:  “(frequencies near the peak-value frequency are added to the peak-value frequency set of the (P-1)th frame, because their power may be also very big)”]

Regarding Claim 8, Wu teaches:
8. The method of claim 1, wherein the surrounding of the peak comprises a first number of coefficients on the left from the peak and a second number of coefficients on the right from the peak. [Wu, see the formula in [0115] where for each mi, the mi-1 and mi+1 which are the frequencies near the peak value frequency are also added to the peak-value frequency set of the (P-1)th frame because their power is may be also very big.  This is a “first number” =1 to the right and a “second number”=2 to the left of the peak frequency.  (Claim does not specify that first number is different from the second number and based on Claim 9, it cannot claim that the two numbers are different.  They may be equal in the situation described in the instant Application.)]

Regarding Claim 10, Wu teaches:
10. The method of claim 8, wherein the first number of coefficients on the left from the peak and the second number of coefficients on the right from the peak are equal. [Wu, see rejection of Claim 8.  Both numbers are 1.  They are equal.]

Regarding Claim 12, Wu teaches:
12. The method of claim 6, wherein the predefined number of coefficients around the peak is set prior to detecting the tonal component. [Wu in [0115] teaches that it uses +1 and -1 around the peak-value frequencies and the rationale provided indicates that this number is rather arbitrary.  Accordingly, this number is set prior to the detecting of the multiple-harmonic frames.]

Regarding Claim 31, Wu teaches:
31. The method of claim 1, wherein the frames of the audio signal are coded using MDCT. [Wu, “[0052] FIG. 2 is a flowchart of the compensation method for audio frame loss in a MDCT domain in the invention;”  “[0060] The invention provides a compensation method for audio frame loss in a MDCT domain, as shown in FIG. 2, the method comprising:”]
(Note that Ryu also teaches: “[0009] The encoder-assisted FLC techniques described herein may be implemented in multimedia applications that use an audio coding standard, such as the windows media audio (WMA) standard, the MP3 standard, and the AAC (Advanced Audio Coding) standard. In the case of the AAC standard, frequency-domain data of a frame of an audio signal is represented by modified discrete cosine transform (MDCT) coefficients. Each of the MDCT coefficients comprises either a tonal component or a noise component. A frame may include 1024 MDCT coefficients, and each of the MDCT coefficients includes a magnitude and a sign. The encoder-assisted FLC techniques separately estimate the magnitudes and signs of MDCT coefficients for a discarded frame.”]

Regarding Claim 32, Wu teaches:
32. The method of claim 1, wherein a replacement frame comprises a frame that cannot be processed at an audio signal receiver, e.g. due to an error in the received data, or a frame that was lost during transmission to the audio signal receiver, or a frame not received in time at the audio signal receiver. [ Wu, “[0059] The main idea of the invention is as follows: the MDCT-MDST domain phase and amplitude of the currently lost frame are predicted by taking advantage of the characteristic that the phase of a harmonic signal is linear in a MDCT-MDST domain and using the information of a plurality of fames before the currently lost frame, thereby obtaining the MDCT coefficient of the currently lost frame, according to which, the time domain signal of the currently lost frame is further obtained.”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 7, 11, 22-23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding Claim 4, Wu teaches or suggests:
4. The method of claim 2, 
wherein the phase of the complex spectrum of the replacement frame is predicted based on a phase for each spectrum coefficient at the peak and its surrounding in the frame preceding the replacement frame. [Wu, first finds a set of frequencies SC that represent the set of frequencies for which the coefficients, phase and magnitude, must be predicted.  [0013].  Wu uses the MDCT-domain complex signals or MDCT coefficients of a number of frames before the Pth frame to obtain set of frequencies SC.  [0014].  [0015].  The power of the frequencies m-1, m, m+1, in (P-1)th frame is calculated from the MDCT coefficients of frequency m in the (P-1)th frame.  [0020].  Then, the phase of the Pth frame at a particular frequency is determined from “linear extrapolation or a linear fit” to the phases of L2 frames before the (P-1)th frame.  [0021].  The phase of the (P-1)th frame is not actually used in the extrapolation.  But the complex MDCT coefficients of the (P-1)th frame which include a phase value are used in determining the power of each frequency which yields the peak frequencies and a relationship established with “based on” in the Claim language is quite broad.]

Regarding Claim 5, Wu suggests:
5. The method of claim 2, wherein the phase shift between the frames preceding the replacement frame is equal for each spectrum coefficient at the peak and its surrounding in the respective frames. [Wu uses a linear extrapolation or fit.  [0021].  A linear fit makes the phase shifts equal as long as the x axis value is increased by the same amount.  “[0059] The main idea of the invention is as follows: the MDCT-MDST domain phase and amplitude of the currently lost frame are predicted by taking advantage of the characteristic that the phase of a harmonic signal is linear in a MDCT-MDST domain and using the information of a plurality of fames before the currently lost frame, thereby obtaining the MDCT coefficient of the currently lost frame, according to which, the time domain signal of the currently lost frame is further obtained.”]

Regarding Claim 7, Wu teaches or suggests:
7. The method of claim 1, wherein the surrounding of the peak is defined by a predefined number of coefficients around the peak. [Wu, Paragraph [0115] cited for rejection of Claim 6 and provided below in full at least suggests that the predetermined number of plus or minus 1 around a discovered peak is taken from frequencies around the peak.  Normally a peak comes down slowly.  Further, a predetermined number of peaks are selected from each frame:  “[0114] obtaining through calculation the first 10 peak-value frequencies having the biggest power in the (P-1)th frame mip 1, i=1 . . . 10, wherein if the number of the peak-value frequencies in any frame is less than 10, all the peak-value frequencies in the frame mip-1, i=1 . . . Np-1, are taken;”  “[0115] for each mip-1, judging whether any of mip-1, mip-1                         
                            ±
                             
                            1
                        
                     (frequencies near the peak-value frequency are added to the peak-value frequency set of the (P-1)th frame, because their power may be also very big) belongs to the sets mp-2, mp-3 simultaneously, if yes, obtaining the phase and amplitude of the MDCT-MDST-domain complex signal of the P.sup.th frame at frequencies mip-1, , mip-1                         
                            ±
                             
                            1
                        
                     (the following calculation is made for all the three frequencies , mip-1, mip-1                         
                            ±
                             
                            1
                        
                      as long as one of the , mip-1, mip-1                         
                            ±
                             
                            1
                        
                      belongs to mp-2, mp-3 simultaneously) according to the following formulas (6)-(11) ...."]
(See also: Ryu, “[0101] Component selection module 116 receives coefficients Xm+1(k) for frame m+1 and differentiates between tonal components and noise components of frame m+1 by sorting magnitudes of the coefficients for frame m+1. The coefficients with the largest magnitudes or most prominent spectral peaks may be considered tonal components and the remaining coefficients may be considered noise components. The number of tonal components selected may be based on a predetermined number of signs to be transmitted. In other cases, the number of tonal component selected for frame m+1 may vary based on the audio signal.”)

Regarding Claim 11, Wu suggests:
11. The method of claim 10, wherein the first number of coefficients on the left from the peak is three and the second number of coefficients on the right from the peak is three. [Wu, see [0115] and rejection of Claims 8 and 10, teaches that the number taken to the left and right of the peak frequency is 1.  The number 1 is selected because it is postulated that the frequencies near the peak-value frequency may be also very big.  This same rationale could be applied to select more than 1 for shifting to the right and to the left.]

Regarding Claim 22, Wu suggests:
22. The method of claim 2, wherein the spectrum coefficient for the peak and its surrounding in the spectrum of the replacement frame is predicted based on the magnitude of the complex spectrum of an intermediate frame between the last frame and the second last frame preceding the replacement frame and the predicted phase of the complex spectrum of the replacement frame. [Wu uses the magnitude spectrum of (P-1)th frame which is the intermediate frame between the lost Pth frame and (P-2)th frame for finding the peak frequencies.  See [0020] and [0112].  (Note the definition of "intermediate frame" in Figure 6 of the instant Application.  This definition is not in the Claim and thus, "intermediate" is interpreted according to its ordinary meaning.)]

Regarding Claim 23, Wu suggests:
23. The method of claim 22, 
wherein the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the intermediate frame preceding the replacement frame and a phase shift between intermediate frames preceding the replacement frame, or [ The disjunctive “or” indicates that teaching one of the options teaches the Claim.  Further, as with Claim 22, the term “intermediate” is not defined and is thus broadly construed.  Wu uses the phase shift between P-2 and P-3 to obtain an estimate of the phase of the lost frame P.  Frame P-2 can be considered an intermediate between P-3 and P-1.]
the phase of the complex spectrum of the replacement frame is predicted based on the phase of the complex spectrum of the last frame preceding the replacement frame and a refined phase shift between intermediate frames preceding the replacement frame, the refined phase shift being determined based on the phase of the complex spectrum of the last frame preceding the replacement frame and the phase of the complex spectrum of the intermediate frame preceding the replacement frame.

Regarding Claim 33, Wu teaches and suggests:
33. The method of claim 1, wherein a non-predicted spectrum coefficient is generated using a noise generating method, e.g. sign scrambling, or using a predefined spectrum coefficient from a memory, e.g. a look-up table. [Wu in the Background teaches: “[0003] The simplest existing method for audio frame loss compensation is a method of repeating the MDCT signal of the last frame or mute replacement. Although the method is simple to implement and has no delay, the compensation effect is average. Other compensation methods, such as GAPES (gap data amplitude phase estimation technology), convert a MDCT coefficient to a DSTFT (Discrete Short-Time Fourier Transform) coefficient. But the methods are of high complexity and large expense of memory. 3GPP performs the audio frame loss compensation with a shaping noise insertion technology, and the method has a good compensation effect for a noise-like signal but a rather worse compensation effect for a multiple-harmonic audio signal.”  The method taught by the invention of Wu does not use inserting noise or a mute frame.  Thus, the noise insertion methods are suggested by Wu if used in conjunction with the method of Wu.]

Claims 9, 13-14, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kim (U.S. 2012/0290112).
Regarding Claim 9, Wu does not teach the particular scheme of determining the surrounding of a peak.  However, Claims 9, 13-14 and 24-25 appear to pertain to Peak-Picking that is commonly used for determining the spectral peaks of the spectrum of audio or speech for use in various encoding/decoding/synthesis operations.
Kim teaches:
9. The method of claim 8, wherein the first number of coefficients comprises coefficients between a left foot and the peak plus the coefficient of the left foot, and wherein the second number of coefficients comprises coefficients between a right foot and the peak plus the coefficient of the right foot. [Kim finds the peak of the spectrum of an audio signal.  See Figure 2, “High-Order Peak Selector 207,” Figure 3, “Extract Peak by using Peak Extraction Method … 306,” and Figures 10A, 10B, and 10C.  In Figure 10C, there are two points to the right of one P2 and 1 point to the left of the other P2 to the foot.  This aspect of Kim can be used to define the "surroundings" of the Claim. “[0116] FIGS. 10A to 10B are views illustrating a step of defining high-order peaks according to an exemplary embodiment of the present invention. The audio signal spectrum information estimation apparatus 200 defines remainder signal characteristic points extracted by the high-order peak selector 207 as first-order peaks P1, as shown in FIG. 10A. Then, the spectrum information estimation apparatus 200 detects peaks P2 appearing when the first-order peaks P1 have been connected, as shown in FIG. 10B. The detected peaks P2 are defined as the second-order peaks, as shown in FIG. 10C. Although FIGS. 10A to 10C illustrate the defining procedure up to the second-order peaks, the third-order peaks may be defined from the second-order peaks, and thus Nth order peaks (wherein, N is a natural number) may be defined in the same manner. In this case, there are many cases where the second-order and third-order peaks among the high-order peaks include much information of the audio and sound signals.”]
Wu and Kim pertain to speech and audio processing and both include processes that require identifications of spectral peaks.  It would have been obvious to combine the peak selector of Kim and moving to higher order peaks that is done in Kim with the system of Wu so that a number that is actually obtained from the spectrum of the audio and is not arbitrary (such as plus or minus 1 in Wu) is used to determine the surroundings of a peak.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 13, Wu does not teach but Kim teaches:
13. The method of claim 1, wherein the size of the surrounding of the peak is adaptive. [Kim the higher the order of the peaks, the larger the distance between them.  Thus, the size of the surroundings will depend on the order of the peaks.  “[0124] In this manner, the high-order peak selector 207 repeatedly performs steps 502 to 504 until the current order of the high-order peaks spectrum has a value within the acceptable range.”  “[0125] Herein, the acceptable range may be a fixed range or may vary. That is, the acceptable range may be determined in such a manner as to lower the acceptable range when a signal-to-noise ratio (SNR) is equal to or greater than a predetermined threshold, and to raise the acceptable range when the SNR is less than the predetermined threshold. Although the case where the SNR is equal to or greater than the predetermined threshold is variable depending on the configuration of the audio signal spectrum information estimation apparatus 200, the case may correspond to a state in which a distortion of an audio signal is reduced or removed, and thus the envelope of the audio signal can be estimated.”]
Rationale for combination as provided for Claim 9.

Regarding Claim 14, Wu does not teach but Kim teaches:
14. The method of claim 13, wherein the surrounding of the peak is selected such that surroundings around two peaks do not overlap. [Kim, Figure 10B.  There is no overlap between the surroundings of the two peaks P2.]
Rationale for combination as provided for Claim 9.

Regarding Claim 24, Wu teaches detecting the tonal/multiple-harmonic components by findings the peaks in the spectrum of the last frame P-1 (See, e.g., Figure 3, "calculating the spectrum flatness of the (p-i)th frame" but does not teach the variable threshold aspect.
Kim teaches:
24. The method of claim 1, wherein detecting a tonal component of the spectrum of the audio signal comprises: 
searching peaks in the spectrum of the last frame preceding the replacement frame based on at least one predefined threshold; [Kim, Figures 10A, 10B, 10C and [0124] to [0125] as provided above.]
adapting the at least one threshold; and [Kim, [0125] teaching the variable predetermined threshold.]
searching peaks in the spectrum of the second last frame preceding the replacement frame based on the at least one adapted thresholds. [Kim teaches the use of the variable threshold for later frames which in the case of Wu would be P-2 and P-3 frames.]
Rationale for combination as provided for Claim 9.

Regarding Claim 25, Wu teaches:
25. The method of claim 24, wherein adapting the at least one threshold comprises setting the at least one threshold for searching a peak in the second last frame preceding the replacement frame in a region around a peak found in the last frame preceding the replacement frame based on the spectrum and a spectrum envelope of the last frame preceding the replacement frame, or based on the fundamental frequency. [Wu, “[0125] … Although the case where the SNR is equal to or greater than the predetermined threshold is variable depending on the configuration of the audio signal spectrum information estimation apparatus 200, the case may correspond to a state in which a distortion of an audio signal is reduced or removed, and thus the envelope of the audio signal can be estimated.”]

Regarding Claim 28, Wu teaches:
28. The method of claim 24, wherein adapting the at least one threshold comprises setting the at least one threshold for searching a peak in the second last frame preceding the replacement frame in a region not around a peak found in the last frame preceding the replacement frame to a predefined threshold value. [Wu does not teach the variable threshold aspect which is taught by Kim.  However, the locations that are searched are from Wu.  This Claim refers to searching the locations of the peaks in P-2 frame which is taught by Wu.  See the seeking of peak values in P-2 and P-3 in Figure 5, Example 1.  The decision criterion is "Whether any frequency belonging simultaneously to the set mp-2, mp-3 is found?" which means that some of the peaks fall in differing locations in different frames.]

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kim and further in view of Ryu (U.S. 2007/0094009).
Regarding Claim 26, Wu and Kim do not teach the look-ahead feature
Ryu teaches or suggests:
26. The method of claim 25, wherein the fundamental frequency is for the signal comprising the last frame preceding the replacement frame and the look-ahead of the last frame preceding the replacement frame. [Ryu uses the frame m-1 and frame m+1 for reconstructing a lost frame m.  Therefore it looks ahead as well as behind.  Further, Ryu finds the tonal components and separates them from the noise components.  Finding the tonal components requires finding a pitch/fundamental frequency that makes these components tonal.  Accordingly, Ryu at the least suggests finding the fundamental frequency of the signals.   “Encoder-assisted frame loss concealment (FLC) techniques for decoding audio signals are described. A decoder may discard an erroneous frame of an audio signal and may implement the encoder-assisted FLC techniques in order to accurately conceal the discarded frame based on neighboring frames and side-information transmitted from the encoder. The encoder-assisted FLC techniques include estimating magnitudes of frequency-domain data for the frame based on frequency-domain data of neighboring frames, and estimating signs of the frequency-domain data based on a subset of signs transmitted from the encoder as side-information. Frequency-domain data for a frame of an audio signal includes tonal components and noise components. Signs estimated from a random signal may be substantially accurate for the noise components of the frequency-domain data. However, to achieve highly accurate sign estimation for the tonal components, the encoder transmits signs for the tonal components of the frequency-domain data as side-information.”  Abstract.]
Wu, Kim and AAPA pertain to signal processing and Wu and AAPA pertain to frame error concealment and it would have been obvious to combine the look-ahead feature of Ryu  with the system of combination in order to use information from both sides of the lost frame to be used in the concealment.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 27, Wu and Kim do not teach the look-ahead feature
Ryu teaches:
27. The method of claim 26, wherein the look-ahead of the last frame preceding the replacement frame is calculated on the encoder side using the look-ahead. [Ryu, Title.  As the title of “encoder-assisted” suggests, and the abstract provided above teaches, the information regarding the look-back and look-ahead frames are sent in the side information from the encoder.]
Wu, Kim and AAPA pertain to signal processing and Wu and AAPA pertain to frame error concealment and it would have been obvious to combine the look-ahead feature of Ryu  with the system of combination in order to use information from both sides of the lost frame to be used in the concealment.  This is combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sung (U.S. 2008/0133242).
Regarding Claim 29, Wu mentions muting ([0003]) which is a time domain error concealment method but does not teach using a time-domain concealment method if the lost frame is judged to be a non-tonal frame.
Sung teaches or suggests:
29. The method of claim 1, comprising: 
determining for the replacement frame whether to apply a time domain concealment or a frequency domain concealment using the prediction of spectrum coefficients for tonal components of the audio signal. [Sung sets forth the situation where frequency domain error concealment is inappropriate and therefore time domain concealment should be used:  “[0005] When some packets are lost or distorted during transmission of an encoded audio signal over a wired/wireless network, an error may be generated in a frame of a decoded audio signal due to a transmission error. Error concealment may be classified into a frequency-domain error concealment scheme and a time-domain error concealment scheme. The frequency-domain error concealment scheme may be divided into a repetition method that reconstructs a signal of an error frame by reusing spectrum coefficients of a previous frame in the error frame and an interpolation method that reconstructs spectrum coefficients of an error frame by interpolating spectrum coefficients of a previous frame and a next frame. However, due to characteristics of Modulated Discrete Cosine Transformation (MDCT) that transforms a time-domain signal into a frequency-domain signal, when the window types of a previous frame and the current frame are different from each other or a burst error occurs, an error of a frame, i.e., a frame error, cannot be concealed using the repetition method or the interpolation method in the frequency domain. In this case, therefore, time-domain error concealment is required.”]
Wu and Sung pertain to frame error concealment and it would have been obvious to combine a decision stage from Sung which select a frequency domain or time domain concealment scheme based on the characteristics of the signal with Wu which focuses on a particular method of frequency domain concealment scheme as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 30, Wu teaches:
30. The method of claim 29, wherein the frequency domain concealment is applied in case the last frame preceding the replacement frame and the second last frame preceding the replacement frame comprise a constant pitch, or an analysis of the at least one frame preceding the replacement frame indicates that a number of tonal components in the signal exceeds a predefined threshold. [Wu use a Spectrum Flatness measure SFM to evaluate if the frequency of a frame stays flat (has a constant pitch) and if 8 frames out of the last 10 frames preceding the lost frame show a flat spectrum, Wu decides that the lost frame is a multiple-harmonic frame.  A flat spectrum indicates a constant pitch.  If the spectrum is flat, the frame is judged a multiple-harmonic frame or a tonal frame and Figure 2 moves on to a frequency domain concealment at S3.  (Wu does not expressly teach using a time-domain concealment method when the lost frame is judged to be non-tonal.  See Figure 2, S2.  However, the background of Wu in [0003] mentions muting as a method of frame error concealment and muting is a time-domain method.  Thus, the teachings of Wu, Background and body, combined together teach or suggest that if the lost frame is judged to be non-tonal.)]

Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ryu.
Regarding Claim 34, Wu teaches the algorithm but does not expressly teach the hardware.  Ryu teaches:
34. A non-transitory computer program product comprising a computer readable medium storing instructions which, when executed on a computer, carry out the method of claim 1. [Refer to the rejection of Claim 1 and the “non-transitory computer program product“ is taught by Ryu:  “[0011] In another embodiment, the disclosure provides a computer-readable medium comprising instructions for concealing a frame of an audio signal. The instructions cause a programmable processor to estimate magnitudes of frequency-domain data for the frame based on neighboring frames of the frame, and estimate signs of the frequency-domain data for the frame based on a subset of signs for the frame transmitted from an encoder as side-information. The instructions also cause the programmable processor to combine the magnitude estimates and the sign estimates to estimate frequency-domain data for the frame.”]
Wu and Ryu pertain to frame error concealment and it would have been obvious to combine the features of Ryu which pertain to the same operations with the system of Wu which leaves out such well-known implementation aspects as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 37, Wu teaches:
35. An apparatus for acquiring spectrum coefficients for a replacement frame of an audio signal, the apparatus comprising: 
a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame; and [Wu finds the MDCT coefficients of tonal spectral components of a lost frame P based on the coefficients of the previously received frames P-i.  The tonal components are identified by identifying the peaks in the spectrum of the previously received frames.  Figure 2, S1, “judging whether the current frame is a multiple-harmonic frame or not?”  Figure 4, “finding the peak-value frequency set of each frame in the above L1 frames, 3b.”]
a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame; [Wu, Figure 4, takes the frames before the (P-1)th frame where it is the Pth frame that is lost and finds the peak-value frequency set of each frame in the set of prior frames and uses the coefficients of these prior frames in the vicinity of the peak frequency to set the coefficients of the lost frame. Input to Figure 4 is "The MDCT coefficients of the frames before the Pth frame" and output from it is "The MDCT coefficient of the Pth frame."  “[0115] for each mip-1, judging whether any of mip-1, mip-1                        
                            ±
                        
                    1 (frequencies near the peak-value frequency are added to the peak-value frequency set of the (P-1)th frame, because their power may be also very big) belongs to the sets mp-2, mp-3 simultaneously….”]
wherein the non-tonal component of the spectrum is selected from a list consisting of a non-predicted spectrum coefficient for the replacement frame and a corresponding spectrum coefficient of a frame preceding the replacement frame. [Wu, Figure 1, if the decision out of S1 is that the lost frame is a "non-multiple harmonic frame" then S2 happens which is "Using the MDCT coefficients of the last frame of the currently lost frame to calculate the MDCT coefficient of the currently lost frame for all frequencies point in a frame.”]
Wu teaches the algorithm but does not expressly teach the hardware.  
Ryu teaches:
a detector configured to detect a tonal component of a spectrum of an audio signal based on a peak that exists in the spectra of frames preceding a replacement frame;  [ Ryu Figure 1 shows the hardware,  Paragraphs [0122]-[0124] describe the hardware implementations.  For example, “[0123] The techniques described in this disclosure may be implemented within a general purpose microprocessor, digital signal processor (DSP), application specific integrated circuit (ASIC), field programmable gate array (FPGA), or other equivalent logic devices. … The instructions cause one or more processors to perform certain aspects of the functionality described in this disclosure.”  Ryu, Figure 3 or 4, “magnitude estimator 34/44” and “component selection module 36/46.”  Two inputs of Xm+1(k) and Xm-1(k) to the “magnitude estimator 34" generate the Ẍm(k) which includes the set of estimated coefficients for the spectral components of the mth frame.  The “component selection module 36” sorts the magnitude/coefficient of the spectral components of each frame and if the coefficient of a spectral component of the frame is high or if it is the peak, that spectral component is considered a tonal component of the frame.  Ryu uses an interpolation between the past/preceding frame and the next/succeeding frames which is "based on a peak that exists in the spectra of frames preceding replacement frame."  The output of "component selection module 36/46” is Im which identifies the locations of the tonal components in frame m.   “[0008] Frequency-domain data for a frame of an audio signal includes tonal components and noise components. Signs estimated from a random signal may be substantially accurate for the noise components of the frequency-domain data. However, to achieve highly accurate sign estimation for the tonal components, the encoder transmits signs for the tonal components of the frequency-domain data as side-information. In order to minimize the amount of the side-information transmitted to the decoder, the encoder does not transmit locations of the tonal components within the frame. Instead, both the encoder and the decoder self-derive the locations of the tonal components using the same operation. …”  “[0055] Magnitude estimator 34 estimates magnitudes of coefficients for frame m based on the coefficients for frames m+1 and m-1. Magnitude estimator 34 may implement one of a variety of interpolation techniques to estimate coefficient magnitudes for frame m. For example, magnitude estimator 34 may implement energy interpolation based on the energy of the previous frame coefficient Xm-1(k) for frame m-1 and the next frame coefficient Xm+1(k) for frame m+1. 

    PNG
    media_image2.png
    171
    417
    media_image2.png
    Greyscale

where Bb is the set of the MDCT coefficients in the bth scale factor band. In other embodiments, magnitude estimator 44 may utilize neighboring frames of frame m that do not immediate precede or follow frame m to estimate magnitudes of coefficients for frame m.”  “[0056] Magnitude estimator 34 then sends the estimated coefficient magnitudes {circumflex over (X)}m (k) for frame m to component selection module 36. Component selection module 36 differentiates between tonal components and noise components of frame m by sorting the estimated coefficient magnitudes for frame m. The coefficients with the largest magnitudes or most prominent spectral peaks may be considered tonal components and the remaining coefficients may be considered noise components.”  “[0057] The number of tonal components selected may be based on a predetermined number of signs to be transmitted. For example, ten of the coefficients with the highest magnitudes may be selected as tonal components of frame m. In other cases, component selection module 36 may select more or less than ten tonal components. In still other cases, the number of tonal component selected for frame m may vary based on the audio signal. For example, if the audio signal includes a larger number of tonal components in frame m than in other frames of the audio signal, component selection module 36 may select a larger number of tonal components from frame m than from the other frames.”  ]
a predictor configured to predict for the tonal component of the spectrum the spectrum coefficients for the peak and its surrounding in the spectrum of the replacement frame;  [Ryu Figure 1 shows the hardware,  Paragraphs [0122]-[0124] describe the hardware implementations.  For example, “[0123] The techniques described in this disclosure may be implemented within a general purpose microprocessor, digital signal processor (DSP), application specific integrated circuit (ASIC), field programmable gate array (FPGA), or other equivalent logic devices. … The instructions cause one or more processors to perform certain aspects of the functionality described in this disclosure.”  Ryu, “[0059] Component selection module 36 then generates an estimated index subset Im that identifies locations of the tonal components selected from the estimated coefficient magnitudes for frame m. The tonal components are chosen as the coefficients for frame m having the most prominent magnitudes. However, the coefficients for frame m are not available to an audio decoder when performing concealment of frame m. Therefore, the index subset is derived based on the estimated coefficients magnitudes {circumflex over (X)}m(k) for frame m and referred to as the estimated index subset…..”]
for the non-tonal component of the spectrum, selecting the non-tonal component from the list consisting of a non-predicted spectrum coefficient for the replacement frame and a corresponding spectrum coefficient of a frame preceding the replacement frame. [Ryu divides the components of a frame into either tonal or noise.  So what is not tonal is noise.  When the tonal components are identified according to their magnitude, this means that noise components are also identified according to their magnitude after the tonal components are taken out.  The tonal/noise components of frames m-1 and m+1 determine those of frame m.  “[0009] … Each of the MDCT coefficients comprises either a tonal component or a noise component. A frame may include 1024 MDCT coefficients, and each of the MDCT coefficients includes a magnitude and a sign. ….”  Figure 1, “[0041] In the case of audio codecs 6 and 10 utilizing the AAC standard, frequency-domain data of a frame of an audio signal is represented by modified discrete cosine transform (MDCT) coefficients. A frame may include 1024 MDCT coefficients, and each of the MDCT coefficients includes a magnitude and a sign. Some of the MDCT coefficients comprise tonal components and the remaining MDCT coefficients comprise noise components. Audio codecs 6 and 10 may implement the encoder-assisted FLC techniques to separately estimate the magnitudes and signs of MDCT coefficients for a discarded frame. ….”   “[0068] Magnitude estimator 44 then sends the estimated coefficient magnitudes {circumflex over (X)}m(k) for frame m to component selection module 46. Component selection module 46 differentiates between tonal components and noise components of frame m by sorting the estimated coefficient magnitudes for frame m. The coefficients with the largest magnitudes or most prominent spectral peaks may be considered tonal components and the remaining coefficients may be considered noise components. ..).”  “[0071] In the case of noise components, sign estimator 48 estimates signs from a random signal….” Ryu finds the coefficients of the lost frame m by interpolating between the coefficients of the previous and subsequent frames.  It does not teach using a non-predicted set of coefficients for the lost/replacement frame m.]
Wu and Ryu pertain to frame error concealment and it would have been obvious to combine the features of Ryu which pertain to the same operations with the system of Wu which leaves out such well-known implementation aspects as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 36, Wu teaches the method of Claim 1 but does not discuss the mundane implementation details. 
Ryu teaches:
36. An apparatus for acquiring spectrum coefficients for a replacement frame of an audio signal, the apparatus being configured to operate according to the method of claim 1. [Refer to the rejection of Claim 1 and the “apparatus“ is taught by Ryu: Figure 3 encoder or Figure 4, decoder.]
Wu and Ryu pertain to frame error concealment and it would have been obvious to combine the features of Ryu which pertain to the same operations with the system of Wu which leaves out such well-known implementation aspects as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 37, Wu teaches the method of Claim 35 and also teaches that it pertains to decoding (“[0001] The present invention relates to an audio decoding field, and especially to a compensator and compensation method for audio frame loss in a MDCT (modified discrete cosine transform) domain with no time delay and low complexity. “) but does not discuss the mundane implementation details. 
Ryu teaches:
37. An audio decoder, comprising an apparatus of claim 35. [Ryu, Figur4 4, decoder.]
Wu and Ryu pertain to frame error concealment and it would have been obvious to combine the features of Ryu which pertain to the same operations with the system of Wu which leaves out such well-known implementation aspects as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 38, Wu teaches the method of Claim 35 but does not discuss the implementation related aspects.  Ryu teaches:
38. An audio receiver, comprising an audio decoder of claim 37. [Ryu, “[0030] Communication devices 3 and 4 may be configured to send and receive audio data. Communication devices 3 and 4 may be implemented as wireless mobile terminals or wired terminals. To that end, communication devices 3 and 4 may further include appropriate wireless transmitter, receiver, modem, and processing electronics to support wireless communication. Examples of wireless mobile terminals include mobile radio telephones, mobile personal digital assistants (PDAs), mobile computers, or other mobile devices equipped with wireless communication capabilities and audio encoding and/or decoding capabilities. Examples of wired terminals include desktop computers, video telephones, network appliances, set-top boxes, interactive televisions, or the like.”]
Wu and Ryu pertain to frame error concealment and it would have been obvious to combine the features of Ryu which pertain to the same operations with the system of Wu which leaves out such well-known implementation aspects as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 39, as indicated with respect to Claim 37, Wu does not teach the implementation related aspects which are well known in the field.  Ryu teaches:
39. A system for transmitting audio signals, the system comprising: 
an encoder configured to generate coded audio signal; and [Ryu, Figure 1, “audio codec 6.”]
a decoder according to claim 37 configured to receive the coded audio signal, and to decode the coded audio signal. [Ryu, Figure 1, “audio codec 10.”]
Wu and Ryu pertain to frame error concealment and it would have been obvious to combine the features of Ryu which pertain to the same operations with the system of Wu which leaves out such well-known implementation aspects as combining prior art elements according to known methods to yield predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659